NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARVIN E. SANDERS,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7199 h
Appea1 from the United States Court of Appea1s for
Veterans C1airns in case no. 09-0378, Judge LaWrence B.
Hage1.
ON MOTION
0 R D E R
Eric K. Shinseki, Secretary of VeteranS Affairs moves
for a 14-day extension of time, until N0ve1nber 9, 2011, to
file his brief. Marvin E. Sanders opposes.
Upon consideration thereof

sAN1)ERs v. 1)vA
IT ls ORDERED THAT:
The motion is gtranted.
UCT 2 7 2011
Date
cc: Marvin E. SanderS
Kent C. Kiffner, ESq.
s21
FoR THE CoURT
/s/ J an Horbaly
J an HorbaIy `
C1erk
¢I.S. CDURI":E)lI5EPpPFALS FOR
THE FEDERAL C|RCUIT
0c1272oni
.|AN HORBALY
CLERK